Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-12-2005

NW Mutl Life Ins Co v. Babayan
Precedential or Non-Precedential: Precedential

Docket No. 04-3521




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"NW Mutl Life Ins Co v. Babayan" (2005). 2005 Decisions. Paper 24.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/24


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  PRECEDENTIAL

  UNITED STATES COURT OF APPEALS
       FOR THE THIRD CIRCUIT


                 No. 04-3521


     THE NORTHWESTERN MUTUAL
         LIFE INSURANCE CO.

                         v.

        KATHLEEN L. BABAYAN
      D.C. Civil Action No. 03-cv-00717


          KATHLEEN BABAYAN

                         v.

     THE NORTHWESTERN MUTUAL
      LIFE INSURANCE COMPANY;
  JOSEPH M. SAVINO, GENERAL AGENT
       NORTHWESTERN MUTUAL
      FINANCIAL NETWORK A/K/A
         AND D/B/A THE SAVINO
 FINANCIAL GROUP; THOMAS GALLINA
      D.C. Civil Action No. 03-cv-01622

              Kathleen L. Babayan,

                        Appellant


On Appeal from the United States District Court
    for the Eastern District of Pennsylvania
  (D.C. Nos. 03-cv-00717 and 03-cv-01622)
District Judge: Honorable Michael M. Baylson
                          Argued October 26, 2005
          Before: SLOVITER, FISHER, and GREENBERG, Circuit Judges.


                           ORDER AMENDING OPINION

       IT IS HEREBY ORDERED that the opinion in the above case, filed November 30,
2005, be amended as follows:

      Page 9, footnote 6, which read:
              Although a resident of Pennsylvania, Babayan worked in New
              Jersey and was entitled short-term disability benefits pursuant
              to New Jersey law.
      shall read:
              Although a resident of Pennsylvania, Babayan worked in New
              Jersey and was entitled to short-term disability benefits
              pursuant to New Jersey law.

      Page 14, first full sentence on line 2, which read:
              We are not, however, and we hold that Babayan's answer to
              Question 33.k constituted bad faith matter of law for the
              reasons set forth below.
      shall read:
              We are not, however, and we hold that Babayan's answer to
              Question 33.k constituted bad faith as a matter of law for the
              reasons set forth below.

      Page 32, footnote 23, line 4: “under” should be “until.”

                                         By the Court,


                                         /s/ D. Michael Fisher
                                         Circuit Judge
Dated: December 12, 2005
SLC/cc: Daniel J. Zucker, Esq.
        David S. Senoff, Esq.
        John P. Penders, Esq.
        Charles W. Craven, Esq.




                                            2